Exhibit 10.3

QUANTUM CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

FOR U.S. EMPLOYEES

Quantum Corporation (the “Company”) hereby grants you (the “Employee”), the
number of Restricted Stock Units under the Company’s 1993 Long-Term Incentive
Plan (the “Plan”) indicated below. Subject to the provisions of Appendix A and
of the Plan, the principal features of this award are as follows:

 

Number of Restricted Stock Units: [NUMBER]    Scheduled Vesting Dates:   
Number of Units:

[DATE]

   [NUMBER]

[DATE]

   [NUMBER]

[DATE]

   [NUMBER]

Termination Date: [DATE]

  

IMPORTANT:

By electronically accepting this award, you agree that this award is subject to
all of the terms and conditions contained in Appendix A and the Plan. For
example, important additional information on vesting and forfeiture of the
Restricted Stock Units covered by this grant is contained in Paragraphs 3
through 5 of Appendix A. Especially, you consent that the Company may use and
transfer your personal information as described in Paragraph 14 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS GRANT.

In addition, by accepting this award, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.” Please be sure to retain a copy of your
electronically signed Agreement; you may obtain a paper copy at any time and at
the Company’s expense by requesting one from the Company’s Stock Administration
Department (see paragraph 12 below).



--------------------------------------------------------------------------------

APPENDIX A - TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1. Grant. The Company hereby grants to the Employee under the Plan the number of
Restricted Stock Units indicated on the first page of this Agreement, subject to
the terms and conditions set forth in this Agreement, this Appendix A and the
Plan. When Shares are paid to the Employee in payment for the Restricted Stock
Units, par value will be deemed paid by the Employee for each Restricted Stock
Unit by past services rendered by the Employee and will be subject to the
appropriate tax withholdings.

2. Company’s Obligation to Pay. On any date, a Restricted Stock Unit has a value
equal to the Fair Market Value of one Share. Unless and until the Restricted
Stock Units have vested in accordance with the Vesting Schedule set forth on the
first page of this Agreement, the Employee will have no right to payment of the
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, Restricted Stock Units represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

3. Vesting Schedule. Except as provided in paragraph 4, and subject to paragraph
5, the Restricted Stock Units subject to this grant will vest as to the number
of Restricted Stock Units, and on the dates shown, on the first page of this
Agreement, but in each case, only if the Employee’s Continuous Status as an
Employee has not been interrupted.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of all or a portion of the Restricted Stock Units at any
time, subject to the terms of the Plan. If so accelerated, such Restricted Stock
Units will be considered as having been earned (vested) as of the date specified
by the Administrator. Notwithstanding anything in the Plan or this Agreement to
the contrary, if the vesting of the balance, or some lesser portion of the
balance, of the Restricted Stock Units is accelerated in connection with the
interruption of the Employee’s Continuous Status as an Employee (provided that
such interruption is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to death, and if
(x) the Employee is a “specified employee” within the meaning of Section 409A at
the time of such interruption and (y) the payment of such accelerated Restricted
Stock Units will result in the imposition of additional tax under Section 409A
if paid to the Employee on or within the six (6) month period following the
interruption of the Employee’s Continuous Status as an Employee, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of such interruption,
unless the Employee dies during such six (6) month period, in which case, the
Restricted Stock Units will be paid to the Employee’s estate as soon as
practicable following his or her death, subject to paragraph 8. It is the intent
of this Agreement to comply with the requirements of Section 409A so that none
of the Restricted Stock Units provided under this Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

5. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 3 or 4 will be forfeited and cancelled automatically on the first to
occur of (a) the date the Employee’s Continuous Status as an Employee is
interrupted or (b) the Termination Date set forth on first page of this
Agreement.

 

2



--------------------------------------------------------------------------------

6. Payment after Vesting. Subject to paragraph 4, Restricted Stock Units that
vest will be paid to the Employee (or in the event of the Employee’s death, to
his or her estate) in Shares as soon as practicable following the date of
vesting, but in each such case no later than the date that is two-and-one-half
months from the end of the Company’s tax year that includes the vesting date.
Notwithstanding the foregoing, and if permitted by the Administrator, the
Employee may elect to defer the payout of vested Restricted Stock Units by
properly completing and submitting a Restricted Stock Unit Deferral Election to
the Company in accordance with the directions on the Election form and such
rules and procedures as shall be determined by the Administrator in its sole
discretion, which rules and procedures shall comply with the requirements of
Section 409A, unless otherwise expressly determined by the Administrator.

7. Death of the Employee. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the administrator or executor of the Employee’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

8. Withholding of Taxes. The Company may withhold a portion of the payment due
with respect to vested Restricted Stock Units that has an aggregate market value
sufficient to pay the federal, state and local income, employment and any other
applicable taxes required to be withheld by the Company. Notwithstanding any
contrary provision of this Agreement, no payment will be made to the Employee
(or his or her estate) for Restricted Stock Units unless and until satisfactory
arrangements (as determined by the Administrator) have been made by the Employee
with respect to the payment of any income and other taxes that the Company
determines must be withheld or collected with respect to the Employee’s vested
Restricted Stock Units. In addition, the Employee agrees that the Company may
withhold from amounts otherwise due to the Employee, including Employee’s
salary, to the extent necessary to satisfy any withholding obligation that may
arise with respect to the Restricted Stock Units prior to payment of vested
Restricted Stock Units. All income and other taxes related to this award of
Restricted Stock Units and any Shares delivered in payment thereof are the sole
responsibility of the Employee. By accepting this award, the Employee expressly
consents to the withholding of Shares and to any additional cash withholding as
provided for in this Paragraph 8.

9. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to the
Employee. Except as provided in paragraph 11, after such issuance, recordation,
and delivery, the Employee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

10. No Effect on Employment. The Employee’s employment with the Company and its
Subsidiaries is on an at-will basis only. Accordingly, the terms of the
Employee’s employment with the Company and its Subsidiaries will be determined
from time to time by the Company or the Subsidiary employing the Employee (as
the case may be), and the Company or the Subsidiary will have the right, which
is hereby expressly reserved, to terminate or change the terms of the employment
of the Employee at any time for any reason whatsoever, with or without good
cause. The transactions contemplated hereunder and the vesting schedule set
forth on the first page of this Agreement do not constitute an express or
implied promise of continued employment for any period of time.

 

3



--------------------------------------------------------------------------------

11. Changes in Shares. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Restricted Stock
Units will be increased, reduced or otherwise changed, and by virtue of any such
change the Employee will in his capacity as owner of unvested Restricted Stock
Units which have been awarded to him (the “Prior Units”) be entitled to new or
additional or different restricted stock units, cash, or securities (other than
rights or warrants to purchase securities), such new or additional or different
restricted stock units, cash, or securities will thereupon be considered to be
unvested Restricted Stock Units and will be subject to all of the conditions and
restrictions which were applicable to the Prior Units pursuant to this Agreement
and the Plan. If the Employee receives rights or warrants with respect to any
Prior Units, such rights or warrants may be held or exercised by the Employee,
provided that until such exercise any such rights or warrants and after such
exercise any shares or other securities acquired by the exercise of such rights
or warrants will be considered to be unvested Restricted Stock Units and will be
subject to all of the conditions and restrictions which were applicable to the
Prior Units pursuant to the Plan and this Agreement. The Administrator in its
absolute discretion at any time may accelerate the vesting of all or any portion
of such new or additional units, cash or securities, rights or warrants to
purchase securities or shares or other securities acquired by the exercise of
such rights or warrants.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of the Company’s
Stock Administration Department, at Quantum Corporation, 1650 Technology Drive,
Suite 800, San Jose, CA 95110, or at such other address as the Company may
hereafter designate in writing.

13. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

14. Data Privacy Notice. All of Employee’s information that is described or
referenced in this Agreement and the Plan may be used by the Company and its
Subsidiaries and affiliates to administer and manage Employee’s participation in
the Plan. Employee understands that he or she may contact the Company’s
international privacy officer if Employee needs to update or correct any of the
information. The Company will transfer this information to, and store this
information in one or several of its U.S. offices. In addition, if necessary to
administer and manage Employee’s participation in the Plan, the Company may
transfer to, or share this information with its Subsidiaries and affiliates and
any third party agents acting on the Company’s behalf to provide services to
Employee, or any other third parties or governmental agencies, as required or
permitted by law or the Safe Harbor framework established by the U.S. Department
of Commerce. In particular, without limitation, the Company has engaged eTrade
and any entity controlled by, controlling, or under common control with eTrade
(“eTrade’s affiliates”; and together with eTrade collectively “eTrade”) to
provide brokerage services and to help administer the Company’s stock plans.
eTrade is acting primarily as a data processing agent under the Company’s
instructions and directions, but eTrade

 

4



--------------------------------------------------------------------------------

reserved the right to share Employee’s information with eTrade’s affiliates.
Except as provided in this Section or as required or permitted by law or the
Safe Harbor framework established by the U.S. Department of Commerce, the
Company will not disclose Employee’s information outside the Company without
Employee’s consent.

Unless Employee notifies Company within 30 days of the grant of the Restricted
Stock Units the Company may use and transfer Employee’s personal information as
described in this Section 14, particularly as it concerns transfers to eTrade.
Employee understands that participation in the Plan is entirely voluntary and
that his or her denial of consent does not have any adverse effects other than
exclusion from the Plan.

15. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, an
Employee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

16. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.

17. Additional Conditions to Issuance of Certificates for Shares. If at any time
the Company will determine, in its discretion, that the listing, registration or
qualification of Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the settlement of Restricted Stock
Units pursuant to paragraph 6, such settlement will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this or future grants of Restricted Stock Units
by electronic means or to request Employee’s consent to participate in the Plan
by electronic means. Employee hereby consents to receive such documents by
electronic delivery and, if requested, to accept this or future grants of
Restricted Stock Units through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

19. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

20. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Employee, the
Company, and all other interested persons. No person acting as the Administrator
will be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

 

5



--------------------------------------------------------------------------------

21. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

22. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

23. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written agreement executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection with these Restricted
Stock Units (including settlement or payment thereof).

24. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Employee expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Employee understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.

25. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws.

o O o

 

6